TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-21-00313-CR
                                       NO. 03-21-00315-CR



                                Zachery Angel Lucero, Appellant

                                                  v.

                                   The State of Texas, Appellee


             FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
     NO. A-19-0600-SA-W-1, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant’s brief in the above appeals was originally due January 13, 2022. On

May 9, 2022, after this Court had granted appellant two extensions of time to file his brief,

counsel for appellant filed a brief in a companion case, No. 03-21-00314-CR, but did not file a

brief in these appeals. 1 On June 2, 2022, this Court sent a notice to appellant informing him that

failure to file a brief by June 13, 2022, may result in the referral of this case to the trial court for

a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

                The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute these appeals and, if so, whether

        1Instead, counsel indicated within his brief that he would be filing a motion to dismiss
these appeals. However, counsel did not otherwise inform this Court of his intent to file a
motion to dismiss, and as of this date, no such motion has been filed.
counsel has abandoned these appeals. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in these appeals.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than August 12, 2022. See id. R. 38.8(b)(3).

               It is so ordered July 13, 2022.



Before Chief Justice Byrne, Justices Triana and Smith

Abated and Remanded

Filed: July 13, 2022

Do Not Publish




                                                 2